WECHSLER, Judge (specially concurring). {17} I concur in the result of Judge Alar-id’s opinion, but I believe the governing statute is Section 10-11-10.1(N). That argument was presented to the district court and formed a part of that court’s conclusions. It has also been fully briefed to this Court. {18} Section 10~11-10.1(N) specifically addresses which plan should be used to calculate the pension of a disability retiree such as Employee: The amount of a disability retirement pension shall be calculated according to the provisions of the coverage plan applicable to the member at the time of application, except that the service credit requirement shall be waived and the actual amount of service credit shall be used instead. If the disability is the natural and proximate result of causes arising solely and exclusively out of and in the course of the member’s performance of duty for an affiliated public employer, the amount of disability retirement pension shall be calculated according to the provisions of the coverage plan applicable to the member, imputing the amount of service credit necessary to meet the minimum service credit requirements for normal retirement. The first clause of the first sentence applies to all disability retirees and requires that the pension use the “provisions of the coverage plan applicable to the member at the time of application.” Id. The second clause does two things: first, it waives the amount of service credit required under Section 10-11-26.7, and second, it requires calculation using the actual amount of service credit earned. The second sentence modifies that last requirement for disability retirees such as Employee, who suffer a work-related disability, and requires calculation using imputed service credit. The plain language of the first sentence applies to all disability retirees, including Employee. See Sims v. Sims, 1996— NMSC-078, ¶ 17, 122 N.M. 618, 930 P.2d 153 (“The plain meaning rule of statutory construction states that ‘[w]hen a statute contains language which is clear and unambiguous, we must give effect to that language and refrain from further statutory interpretation.’ ”) (alteration in original) (citation omitted). {19} The coverage plan applicable to Employee at the time of her application was plan 3. See § 10-11-26.1 (“State general member coverage plan 3 is applicable to state general members in the first full pay period after July 1, 1995.... ”). The argument that Employee did not earn sufficient service credit under Section 10-11-26.7 is irrelevant because the service credit requirement was waived by Section 10-11-10.1(N). {20} The PERB argues that “[t]he service imputed under § 10-11-10.1(N) does not equate with ‘earned’ service credit as that term is used in § 10-11-26.7.” It is true that Section 10-11-10.1(N) uses the phrase “service credit requirement” whereas Section 10-11-26.7 uses the phrase “service credit earned.” However, the PERB does not point to an alternative meaning of “service credit requirement” in Section 10-11-10.1(N) other than that the “service credit requirement” is that required for normal retirement under Section 10-11-26.2. But the service credit required by Section 10-11-26.2 explicitly applies only to normal retirees and does not govern the plan under which an employee may retire. It therefore has no impact on the subject matter of Section 10-11-10.1(N). Section 10-11-10.1(B) is the provision that governs eligibility for disability retirement. Section 10-11-10.1(N) has no bearing on whether an employee is eligible; rather it addresses the plan that applies. It would be illogical for Subsection (N) to waive the service credit required under Section 10-11-26.2 when Section 10-11-26.2 does not address the plan that applies. We read statutes bearing on the same subject matter together. See Pub. Serv. Co. of N.M. v. N.M. Pub. Util. Comm’n, 1999-NMSC-040, ¶ 23, 128 N.M. 309, 992 P.2d 860 (“In ascertaining legislative intent, the provisions of a statute must be read together with other statutes in pari materia under the presumption that the legislature acted with full knowledge of relevant statutory and common law.... Thus, two statutes covering the same subject matter should be harmonized and construed together when possible, in a way that facilitates their operation and the achievement of their goals.”) (emphasis omitted) (internal quotation marks and citations omitted). {21} The PERB also argues that because Section 10-11-10.1(N) was enacted before plan 3 was created, Section 10-11-10.1(N) cannot be intended to affect any of the provisions of plan 3. But this Court does not assume that the legislature was unaware of the provisions of Section 10-11-10.1(N) at the time it enacted plan 3. See Jicarilla Apache Nation v. Rodarte, 2004-NMSC-035, ¶ 15, 136 N.M. 630, 103 P.3d 554 (“We presume that the Legislature acts with full knowledge of, and consistent with, existing legislation.”). Rather, we impute to the legislature knowledge of the disability retirement provisions of PERA when it enacts new plans that will be governed by the disability retirement provisions. I also note that in 2003, the legislature enacted a new plan for municipal detention officers in which it required one and one-half years of service credit “Notwithstanding other provisions of the Public Employees Retirement Act.” NMSA 1978, § 10-11-115.7 (2003). That phrase clearly evinces legislative intent that the one and one-half years of service credit not be waived by Section 10-11-10.1(N). Section 10-11-26.7, on the contrary, only requires service credit “Notwithstanding the provisions of Section 3.” If the legislature had intended to require one and one-half years of service credit for disability retirees to retire under plan 3, I assume it would have used similar language to that in Section 10-11-115.7. See, e.g., State v. Muniz, 2003-NMSC-021, ¶ 11, 134 N.M. 152, 74 P.3d 86 (“Had the Legislature intended to limit the scope of Section 32A-2-20(F) to lesser-included offenses of first degree murder, it could have expressed that intent by using the phrase ‘lesser-included offense.’ ”); Hanson v. Turney, 2004-NMCA-069, ¶ 12, 136 N.M. 1, 94 P.3d 1 (“It is thus clear that if the legislature intended to treat permit holders the same as owners of water rights, it knew how to draft a statute which would successfully do so.”). {22} I would therefore affirm the district court’s decision based on Section 10 — 11— 10.1(N).